DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
This Office Action is in response to the Response to Election/Restriction filed on 01/05/2021.  Currently, claim 1-15 are pending.
Applicant’s election without traverse of Group II in the reply filed on 01/05/2021 is acknowledged.
Claims 12-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group III, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/05/2021.
The information disclosure statement (IDS) submitted on 07/28/2019, 11/11/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 8 is objected to because of the following informalities:  
Claim 8, “the third antenna” should be --the second antenna-- in order to be consistent with claim 7.  Claim 7 recites “a second antenna transceive GPS and WLAN”.  
Claim 9, “the first diplexer” should be --the second diplexer-- to reference the same limitation in line 1.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Toh (US 2016/0204499).
Regarding Claim 1, Toh teaches an enclosure (Fig. 3: 306) for an electronic device ([0002] “cellular phones” ), comprising: a first antenna (Fig. 6: 104), wherein the first antenna is to transceive high band WWAN signals ([0014] “cellular frequency bands, such as the 700 MHz-900 MHz bands, 1700 MHz, 1900 MHZ, 2100 MHz and 2500 MHz bands”); and a second antenna (Fig. 6: 110), wherein the second antenna is to transceive GPS signals ([0014] “GPS on the 1227 MHz and 1575 MHz frequencies”) and WLAN signals ([0014] “wireless devices frequently have additional features such as WiFi connectivity”; [0022] “antenna 110 may be a GPS/WiFi antenna that communicates or receives GPS positioning signals on a GPS frequency, set of frequencies or frequency band.  Such a GPS/WiFi antenna may also be configured to transmit and receive WiFi signals on”).
Toh does not explicitly teach in Fig. 6 the first antenna coupled to a high band WWAN main signal processor; a second antenna coupled to a GPS processor and a WLAN signal processor.  However, [0032] teaches “processor 602 is configured to transmit or receive signals through the main antenna 104 or top antenna 108 and cellular transceiver 610”; [0034] “processor 602 is configured to transmit or receive signals through the GPS/WiFi antenna 104”; [0035] “processor 602 may be any component capable of performing computations and/or other processing related tasks.”  It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to combine the teachings of Toh in order to couple the antennas to different processing circuits/sub-processors within 602 since different processing circuits are used to provide different signal information as requested by a user [0036].  Therefore, the subject matter claimed would have been obvious in view of Toh.

Regarding Claim 3, Toh teaches the enclosure as claimed in claim 1, further comprising a third antenna (Fig. 6: 108) coupled to a low band ([0014] “700 MHz-900 MHz bands”) WWAN main signal processor (Fig. 6: 602) and a mid-band ([0014] “1700 MHz, 1900 MHZ, 2100 MHz”) WWAN main signal processor (Fig. 6: 602), wherein the third antenna is to transceive low band WWAN signals and mid-band WWAN signals ([0021] “antenna 108 are multi-mode antennas configured to communicate, transmit, and/or receive on multiple cellular frequency bands”).

Claims 2 and 4-11 are rejected under 35 U.S.C. 103 as being unpatentable over Toh as applied to claim 1 in view of Lin (CN 205693664).

    PNG
    media_image1.png
    712
    815
    media_image1.png
    Greyscale

Examiner markup Fig. 1

Regarding Claim 2, Toh teaches the enclosure with all the limitations as claimed in claim 1.
Toh does not teach a first diplexer having: a first port; a second port; and a third port, wherein the first diplexer multiplexes the first and second ports onto the third port, the first port being coupled to the GPS signal processor, the second port being coupled to the first WLAN signal processor, and the third port being coupled to the second antenna.
Lin is in the field of communication (abstract) and teaches a first diplexer (Fig. 1: D3) having: a first port (Examiner markup Fig. 1: B); a second port (Examiner markup Fig. 1: A); and a third port (Examiner markup Fig. 1: C), wherein the first diplexer multiplexes the first and second ports onto the third port, the first port being coupled to the GPS signal processor (Fig. 1: 170), the second port being coupled to the first WLAN signal processor (Fig. 1: 150), and the third port being coupled to the second antenna (Fig. 1: X3).
It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the device of Toh with a diplex as taught by Lin in order to connect the signal source selectively to a GPS/WiFi circuit since these two communication protocols operates on two different frequency bands [Lin 0028-0029].

Regarding Claim 4, the combination of Toh and Lin teach the enclosure as claimed in claim 3, further comprising a second diplexer (Lin Fig. 1: D1) having: a sixth port (Examiner markup Lin Fig. 1: E), and the sixth port being coupled to the third antenna (Lin Fig. 1: X1).
Lin does not explicitly teach in Fig. 1 a fourth port; a fifth port; and wherein the second diplexer multiplexes the fourth and the fifth ports onto the sixth port, the fourth port being coupled to the low band WWAN main signal processor, the fifth port being coupled to the mid-band WWAN main signal processor.  However, [0031] teaches “130 can work with the first operating frequency band (e.g., the low frequency band of about 698 MHz to about 960 MHz)…or simultaneous signal transmission with the second operating frequency band (e.g., mid-frequency band from about 1710 MHz to about 2300 MHz”.  It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to combine the teachings of Lin in order to utilize a diplex having different ports for connection to different signal processing circuits since these signals will require connection points for transmission and reception so that the signal can be properly switched to the corresponding signal processing circuit [Lin 0044].  Therefore, the subject matter claimed would have been obvious in view of Lin.

Regarding Claim 5, Toh teaches the enclosure with all the limitations as claimed in claim 1.
Toh does not teach a fourth antenna coupled to a WWAN auxiliary signal processor, wherein the fourth antenna is to receive WWAN signals.
Lin is in the field of communication (abstract) and teaches a fourth antenna (Fig. 1: X2) coupled to a WWAN auxiliary signal processor (Fig. 1: 130), wherein the fourth antenna is to receive WWAN signals.
It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the device of Toh with a diplex as taught by Lin in order to connect the signal source selectively to a WWAN circuit since these two communication protocols operates on two different frequency bands [Lin 0028-0029].

Regarding Claim 6, Toh teaches the enclosure with all the limitations as claimed in claim 1.
Toh does not teach a fifth antenna coupled to a second WLAN signal processor, wherein the fifth antenna is to transceive WLAN signals.
Fig. 1: X2) coupled to a second WLAN signal processor (Fig. 1: 150 operating at 5G; [0025]), wherein the fifth antenna is to transceive WLAN signals.
It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the device of Toh with a diplex as taught by Lin in order to connect the signal source selectively to a GPS/WiFi circuit since these two communication protocols operates on two different frequency bands [Lin 0028-0029].

Regarding Claim 7, Toh teaches an electronic device ([0002] “cellular phones” ) comprising: a first antenna (Fig. 6: 104) to transceive high band WWAN signals ([0014] “cellular frequency bands, such as the 700 MHz-900 MHz bands, 1700 MHz, 1900 MHZ, 2100 MHz and 2500 MHz bands”); a second antenna (Fig. 6: 110) to transceive Global Positioning System (GPS) signals ([0014] “GPS on the 1227 MHz and 1575 MHz frequencies”) and Wireless Local Area Network (WLAN) signals ([0014] “wireless devices frequently have additional features such as WiFi connectivity”; [0022] “antenna 110 may be a GPS/WiFi antenna that communicates or receives GPS positioning signals on a GPS frequency, set of frequencies or frequency band.  Such a GPS/WiFi antenna may also be configured to transmit and receive WiFi signals on”); and a third antenna (Fig. 6: 108) to transceive low band ([0014] “700 MHz-900 MHz bands”) Wireless Wide Area Network (WWAN) signals and mid-band WWAN signals ([0014] “1700 MHz, 1900 MHZ, 2100 MHz”); 
Toh does not explicitly teach in Fig. 6 a Radio Frequency (RF) front-end circuitry comprising: a high band WWAN main signal processor coupled to the first antenna; a GPS signal processor; a first WLAN signal processor. However, [0014] “wireless communications devices are designed to be multi-band devices, with the ability to communicate on different cellular frequency bands, such as the 700 MHz-900 MHz bands, 1700 MHz, 1900 MHZ, 2100 MHz and 2500 MHz bands” [0032] teaches “processor 602 is configured to transmit or receive signals through the main antenna 104 or top antenna 108 and cellular transceiver 610”; [0034] “processor 602 is configured to transmit or receive signals through the GPS/WiFi antenna 104”; [0035] “processor 602 may be any component capable of performing computations and/or other processing related tasks.”  It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to combine the teachings of Toh in order to couple the antennas to different processing circuits/sub-processors within 602 since different processing circuits are used to provide different signal information as requested by a user [0036].  Therefore, the subject matter claimed would have been obvious in view of Toh.
Toh does not teach a first diplexer to couple the GPS signal processor and the first WLAN signal processor to the second antenna; a low band WWAN main signal processor; a mid-band WWAN main signal processor; and a second diplexer to couple the mid-band WWAN main signal processor and the low band WWAN main signal processor to the third antenna;
Lin is in the field of communication (abstract) and teaches a first diplexer (Fig. 1: D3) to couple the GPS signal processor (Fig. 1: 170) and the first WLAN signal processor (Fig. 1: 150) to the second antenna (Fig. 1: X3); a low band ([0031] “130 can work with the first operating frequency band (e.g., the low frequency band of about 698 MHz to about 960 MHz”) WWAN main signal processor (Fig. 1: 130); a mid-band ([0031] “second operating frequency band (e.g., mid-frequency band from about 1710 MHz to about 2300 MHz”) WWAN main signal processor (Fig. 1: 130; it is obvious that 130 has sub processors to process the corresponding signals); and a second diplexer (Fig. 1: D1) to couple the mid-band WWAN main signal processor and the low band WWAN main signal processor to the third antenna (Fig. 1: X1);
It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the device of Toh with the diplex of Lin in order to utilize a diplex having different ports for connection to different signal processing circuits since these signals will 

Regarding Claim 8, the combination of Toh and Lin teach the electronic device as claimed in claim 7, wherein the first diplexer (Fig. 1: D3) comprises: a first port (Examiner markup Fig. 1: B); a second port (Examiner markup Fig. 1: A); and a third port (Examiner markup Fig. 1: C), wherein the first diplexer multiplexes the first and second ports onto the third port, the first port being coupled to the GPS signal processor (Fig. 1: 170), the second port being coupled to the first WLAN signal processor (Fig. 1: 150), and the third port being coupled to the second antenna (Fig. 1: X3).

Regarding Claim 9, the combination of Toh and Lin teach the electronic device as claimed in claim 7, wherein the second diplexer (Lin Fig. 1: D1) comprises: and a sixth port (Examiner markup Lin Fig. 1: E), and the sixth port being coupled to the third antenna (Lin Fig. 1: X1).
Lin does not explicitly teach in Fig. 1 a fourth port; a fifth port; wherein the second diplexer multiplexes the fourth and fifth ports onto the sixth port, the fourth port being coupled to the low band WWAN main signal processor, the fifth port being coupled to the mid-band WWAN main signal processor. However, [0031] teaches “130 can work with the first operating frequency band (e.g., the low frequency band of about 698 MHz to about 960 MHz)…or simultaneous signal transmission with the second operating frequency band (e.g., mid-frequency band from about 1710 MHz to about 2300 MHz”.  It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to combine the teachings of Lin in order to utilize a diplex having different ports for connection to different signal processing circuits since these signals will require connection points for transmission and reception so that the signal can be properly switched to the corresponding signal processing circuit [Lin 0044].  Therefore, the subject matter claimed would have been obvious in view of Lin.

Regarding Claim 10, the combination of Toh and Lin teach the electronic device as claimed in claim 7, further comprising a fourth antenna (Lin Fig. 6: X4) to receive WWAN signals, wherein the RF front-end circuitry comprises a WWAN auxiliary signal processor (Lin Fig. 1: 130) coupled to the fourth antenna.

Regarding Claim 11, the combination of Toh and Lin teach the electronic device as claimed in claim 7, further comprising a fifth antenna (Lin Fig. 4: X2) to transceive WLAN signals, wherein the RF front-end circuitry comprises a second WLAN signal processor (Lin Fig. 1: 150 transmitting 2.4GHz [0024]) coupled to the fifth antenna.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY T LUONG whose telephone number is (571)270-7008.  The examiner can normally be reached on Monday-Thursday: 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Cohen Johnson can be reached on (571) 272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 






/Henry Luong/Primary Examiner, Art Unit 2844